Case 19-12378-KBO   Doc 1296-1   Filed 01/22/21   Page 1 of 8




                        Exhibit A
                     Michigan Contract
               Case 19-12378-KBO    Doc 1296-1    Filed 01/22/21   Page 2 of 8



   DUS Operating Inc.                                    P U R C H A S E         O R D E R
   Dura Headquarters
   1780 Pond Run                            Order Number: 81157901       Revision:      0
   Auburn Hills, MI 48326-2752                Order Date: 11/06/17           Page:      1
   USA                                        Print Date: 10/27/20
                                                                            *DUPLICATE*
       Supplier: S157901                         Ship To: 1810

       Plasti-Paint Inc.                         Dura Lawrenceburg
       801 Woodside Drive                        2200 Helton Drive
       PO Box 280                                Lawrenceburg, TN 38464
       St Louis, MI 48880                        USA
       USA
      ATTENTION: Jake Hunt

     Confirming:   yes                    Supplier Telephone: 989 681 5702
          Buyer:   Buyer79                           Contact:
   Credit Terms:   Net 45                           Ship Via: Per Instructions
 SHIPPING_TERMS:   FOB - Shipping Point
           Site:   1810    Lawrencebu                 Currency: USD

       Our Terms and Conditions of Purchase, and the requirements described in
  our Global Supplier Quality Assurance Manual, apply to this purchase order.
  These documents are located on our supplier extranet site
  at https://extranet.duraauto.com.
       This PO is not authorization to ship parts or purchase raw material.
  Authorization to build and ship will be established by the Dura material
  release.
       All shipments must be made in accordance with instructions and
  packaging requirements issued by the DUS Operating Inc. manufacturing site
  or their assigned logistics representative.


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  1 AA1445-M011AC      N         0 EA      8.01000 11/06/17

    Revision: AC
    Type: Subcontract
    G01 LH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due: November 17,2017
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  2 AA1445-M012AC        N         0 EA     8.01000 11/06/17

    Revision: AC
    Type: Subcontract
    G01 RH BLACK ROOF RAIL
    PPAP level 3 must be met in its entirety.
           Case 19-12378-KBO   Doc 1296-1   Filed 01/22/21   Page 3 of 8
PPAP submission is due: November 17,2017
PPAP parts to be sent to Attn: Quality Engineer for this program at the
plant.
               Case 19-12378-KBO    Doc 1296-1   Filed 01/22/21   Page 4 of 8



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157901        Revision:   0
                                            Order Date: 11/06/17            Page:   2
                                            Print Date: 10/27/20          *DUPLICATE*

                                                    Start     End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  2 AA1445-M012AC                     * CONTINUE *
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  3 AA1495-M011AC      N           0 EA     7.59000 11/06/17

    Revision: AC
    Type: Subcontract
    G02 LH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due: November 17, 2017
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  4 AA1476-M012AB      N           0 EA     8.33000 11/06/17

    Revision: AB
    Type: Subcontract
    G05 RH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due: November 17,2017
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  5 AA1495-M012AC      N           0 EA     7.59000 11/06/17

    Revision: AC
    Type: Subcontract
    G02 RH BLACK ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due: Noveber 17, 2017
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
           Case 19-12378-KBO   Doc 1296-1   Filed 01/22/21   Page 5 of 8
quality engineer.
PPAP Quantity to be released by Plant materials department.
               Case 19-12378-KBO    Doc 1296-1   Filed 01/22/21   Page 6 of 8



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157901        Revision:   0
                                            Order Date: 11/06/17            Page:   3
                                            Print Date: 10/27/20          *DUPLICATE*

                                                    Start     End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
  5 AA1495-M012AC                     * CONTINUE *
    **Payments will not be issued until final PSW approval.**

  6 AA1476-M011AB      N           0 EA     8.33000 11/06/17

    Revision: AB
    Type: Subcontract
    G05 LH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due:   November 17, 2017
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**

  7 AA1445-RWK11D      N           0 EA     1.25000 10/02/18

    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

  8 AA1445-RWK12D      N           0 EA     1.25000 10/02/18

    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

  9 AA1495-RWK12D      N           0 EA     1.25000 10/02/18

    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 10 AA1495-RWK11D      N           0 EA     1.25000 10/02/18

    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 11 AA1476-RWK11D      N           0 EA     1.25000 10/02/18

    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL
               Case 19-12378-KBO    Doc 1296-1   Filed 01/22/21   Page 7 of 8



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157901         Revision:   0
                                            Order Date: 11/06/17             Page:   4
                                            Print Date: 10/27/20           *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 12 AA1476-RWK12D      N         0 EA      1.25000 10/02/18

    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL

 13 AA1477-RWK11D      N           0 EA     1.25000 10/02/18

    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 14 AA1477-RWK12D      N           0 EA     1.25000 10/02/18

    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 15 aa1445-RWK11      N         0 EA        0.00000    None       None
    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

 16 aa1445-RWK12      N         0 EA        0.00000    None       None
    Type: Subcontract
    G01 LH BLACK REWORK ROOF RAIL

 17 AA1495-RWK11      N         0 EA        0.00000    None       None
    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 18 AA1495-RWK12      N         0 EA        0.00000    None       None
    Revision: AC
    Type: Subcontract
    G02 LH BLACK REWORK ROOF RAIL

 19 AA1476-RWK11      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL

 20 AA1476-RWK12      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G05 LH BLACK REWORK ROOF RAIL
               Case 19-12378-KBO    Doc 1296-1   Filed 01/22/21   Page 8 of 8



                                                        P U R C H A S E         O R D E R

                                          Order Number: 81157901         Revision:   0
                                            Order Date: 11/06/17             Page:   5
                                            Print Date: 10/27/20           *DUPLICATE*


                                                    Start    End
 Ln Item Number        T Min Qty   UM        Price Date      Date
--- ------------------ - --------- -- ------------ -------- --------
 21 AA1477-RWK11       N         0 EA      0.00000 None      None
    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 22 AA1477-RWK12      N         0 EA        0.00000    None       None
    Revision: AB
    Type: Subcontract
    G06 LH BLACK REWORK ROOF RAIL

 23 AA1477-M011AB       N          0 EA     8.37172 11/12/18

    Revision: AB
    Type: Subcontract
    G06 LH BLACK            ROOF RAIL

 24 AA1477-M012AB       N          0 EA     8.37172 11/12/18

    Revision: AB
    Type: Subcontract
    G06 RH BLACK             ROOF RAIL
    PPAP level 3 must be met in its entirety.
    PPAP submission is due: per asqe instructions
    PPAP parts to be sent to Attn: Quality Engineer for this program at the
    plant.
    The PPAP submission is to be handled through the DURA eAPQP system.
    Any questions concerning dates or requirements, please contact the plant
    quality engineer.
    PPAP Quantity to be released by Plant materials department.
    **Payments will not be issued until final PSW approval.**
